Case 6:19-cr-00160-MJJ-CBW Document 230 Filed 11/10/20 Page 1 of 3 PageID #: 985




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

    UNITED STATES OF AMERICA                    CRIMINAL NO. 19-CR-00160
    VERSUS                                      JUDGE MICHAEL J JUNEAU
    BLANDON RICHARD (04)                        MAG. JUDGE WHITEHURST

      REPORT AND RECOMMENDATION ON FELONY GUILTY PLEA
          BEFORE THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to Title 28, United States Code, Section 636(b), and with the written

 and oral consent of the defendant, this matter has been referred by the District Court

 for administration of Guilty Plea, and Allocution under Rule 11 of the Federal Rules

 of Criminal Procedure.

       This cause came before the undersigned U. S. Magistrate Judge for a change of

 plea hearing of the defendant, BLANDON RICHARD, on November 4, 2020. For the

 proceeding, the prosecutor, defense counsel, and the court reporter all appeared by

 videoconference. The defendant appeared by videoconference from the detention

 facility where he is being held. The defendant consented in writing to appearing by

 videoconference, and both he and his lawyer explained they had discussed the matter.

 The defendant’s image and voice were clear, and he could see and hear the proceeding

 clearly.

       The matter proceeded without the defendant physically present because, during

 the national emergency created by the novel coronavirus, he could not be physically
Case 6:19-cr-00160-MJJ-CBW Document 230 Filed 11/10/20 Page 2 of 3 PageID #: 986




 present without seriously jeopardizing public health and safety. (See Tenth

 Supplemental Order Regarding Court Operations Under Exigent Circumstances

 Created by the Covid-19 Pandemic and subsequent Orders (implementing Coronavirus

 Aid, Relief, and Economic Security Act, H.R. 748 [“CARES Act”], and March 27,

 2020, action by Judicial Conference authorizing videoconferencing under certain

 circumstances). The plea was not postponed based on a finding that delay of the plea

 would cause serious harm to the interests of justice because delaying the proceedings

 further to accommodate an in-person plea is impracticable given that there is no

 ascertainable end to the current national emergency stemming from the Covid-19 virus.

 The court specifically found that interests of justice will seriously be harmed by

 prolonged, indefinite delays of the plea hearing in light of the defendant’s stated desire

 to plead guilty.

       For the reasons orally assigned during the plea hearing, it is the finding of the

 undersigned that the defendant is fully competent, that his plea of guilty is knowing

 and voluntary, and his guilty plea to Count One of the Indictment (lesser included

 offense), is fully supported by a written factual basis for each of the essential elements

 of the offenses.

       Therefore, the undersigned U.S. Magistrate Judge recommends that the District

 Court ACCEPT the guilty plea of the defendant, BLANDON RICHARD, in

 accordance with the terms of the plea agreement filed in the record of these

 proceedings, and that BLANDON RICHARD be finally adjudged guilty of the
Case 6:19-cr-00160-MJJ-CBW Document 230 Filed 11/10/20 Page 3 of 3 PageID #: 987




 offense charged in Count One (lesser included offense) of the indictment.

       The defendant has waived his right to file an objection to the Report and

 Recommendation.

       THUS DONE AND SIGNED in chambers at Lafayette, Louisiana this 10th

 day of November, 2020.
